UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2010 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-12431 Unity Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3282551 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 64 Old Highway 22, Clinton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code(908) 730-7630 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934,as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a nonaccelerated filer (as defined in Exchange Act Rule 12b-2): Large accelerated filer o Accelerated filero Nonaccelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: Yeso Nox The number of shares outstanding of each of the registrant’s classes of common equity stock, as of May 1, 2010 common stock, no par value:7,155,838 shares outstanding Table of Contents Page # PART I CONSOLIDATED FINANCIAL INFORMATION ITEM 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at March 31,2010, December 31, 2009, andMarch 31,2009 1 Consolidated Statements ofIncome for the three monthsended March 31, 2010 and2009 2 Consolidated Statements of Changes in Shareholders’ Equity for thethree months ended March 31, 2010 and2009 3 Consolidated Statements of Cash Flows for thethree months ended March 31, 2010 and2009 4 Notes to the Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 34 ITEM 4T Controls and Procedures 34 PART II OTHER INFORMATION 34 ITEM 1 Legal Proceedings 34 ITEM 1A Risk Factors 34 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3 Defaults upon Senior Securities 34 ITEM 4 Reserved 34 ITEM 5 Other Information 34 ITEM 6 Exhibits 34 SIGNATURES 35 EXHIBIT INDEX 36 Exhibit 31.1 37 Exhibit 31.2 38 Exhibit 32.1 39 PART I - CONSOLIDATED FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) Unity Bancorp, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) March 31, 2010 December 31, 2009 March 31, 2009 ASSETS Cash and due from banks $ $ $ Federal funds sold and interest-bearing deposits Cash and cash equivalents Securities: Available for sale Held to maturity (fair value of $25,310, $28,406 and $33,313, respectively) Total securities Loans: SBA held for sale SBA held to maturity SBA 504 Commercial Residential mortgage Consumer Total loans Less: Allowance for loan losses Net loans Premises and equipment, net Deferred tax assets Bank owned life insurance Prepaid FDIC insurance - Federal Home Loan Bank stock Accrued interest receivable Other real estate owned Goodwill and other intangibles SBA servicing assets Other assets Total Assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing demand deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits, under $100,000 Time deposits,$100,000 and over Total deposits Borrowed funds Subordinated debentures Accrued interest payable Accrued expenses and other liabilities Total Liabilities Commitments and contingencies - - - Shareholders' equity: Preferred stock, no par value, 500 shares authorized Common stock, no par value, 12,500 shares authorized Retained earnings (deficit) ) ) Treasury stock at cost ) ) ) Accumulated other comprehensive loss, net of tax ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ Preferred shares 21 21 21 Issued common shares Outstanding common shares The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 1 of 39 Unity Bancorp Consolidated Statements of Income (Unaudited) For the three months ended March 31, (In thousands, except per share amounts) INTEREST INCOME Federal funds sold and interest-bearing deposits $ 26 $ 13 Federal Home Loan Bank stock 34 - Securities: Available for sale 1,280 Held to maturity Total securities Loans: SBA SBA 504 1,087 Commercial Residential mortgage Consumer Total loans 9,835 Total interest income INTEREST EXPENSE Interest-bearing demand deposits Savings deposits Time deposits 1,813 Borrowed funds and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Branch fee income Service and loan fee income Gain on sale of SBA loans held for sale, net - 29 Gain on sale of mortgage loans 145 64 Bankowned life insurance 73 55 Net security gains 4 Other income 117 Total noninterest income NONINTEREST EXPENSE Compensation and benefits 2,999 Occupancy 677 Processing and communications 524 Furniture and equipment Professional services Loan collection costs 184 Deposit insurance Advertising 106 75 Other expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income 748 Preferred stock dividends and discount accretion Income availableto common shareholders $ $ Net income per common share-Basic $ $ - Diluted Weighted average common shares outstanding - Basic -Diluted The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 2 of 39 Unity Bancorp, Inc. Consolidated Statements of Changes in Shareholders’ Equity For thethree months ended March 31, 2010 and 2009 Preferred Common Stock Retained Treasury Accumulated Other Comprehensive Total Shareholders' (In thousands) Stock Shares Amount Earnings Stock Loss Equity Balance, December 31, 2008 $ ) $ ) $ Comprehensive income (loss): Net income Net unrealized losses on securities ) ) Net unrealized gains on cash flow hedge derivatives 25 25 Total comprehensive loss ) Accretion of discount on preferred stock ) - Dividends on preferred stock (5% annually) ) ) Balance,March 31, 2009 $ ) $ ) $ Preferred Common Stock Retained Treasury Accumulated Other Comprehensive Total Shareholders' (In thousands) Stock Shares Amount Earnings Stock Loss Equity Balance, December 31, 2009 $ $ $ ) $ ) $ ) $ Comprehensive income: Net income Net unrealized gains on securities Net unrealized gains on cash flow hedge derivatives 1 1 Total comprehensive income Accretion of discount on preferred stock ) - Dividends on preferred stock (5% annually) ) ) Common stock issued and related tax effects 12 82 82 Balance, March 31, 2010 $ $ $ ) $ ) $ ) $ The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 3 of 39 Unity Bancorp, Inc. Consolidated Statements of Cash Flows (Unaudited) For the three months endedMarch 31, (In thousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Net amortization of purchase premiums and discounts on securities 54 Depreciation and amortization Deferred income tax benefit ) ) Net security gains (4 ) ) Stock compensation expense 87 48 Gain on sale of SBA loans held for sale, net - ) Gain on sale of mortgage loans ) ) Origination of mortgage loans held for sale ) ) Origination of SBA loans held for sale ) ) Proceeds from the sale of mortgage loans held for sale, net Proceeds from the sale of SBA loans held for sale, net - Loss on the sale of premises and equipment 3 - Net change in other assets and liabilities Net cash provided by operating activities INVESTING ACTIVITIES: Purchases of securities held to maturity - ) Purchases of securities available for sale - ) Purchases of Federal Home Loan Bank stock, at cost - ) Maturities and principal payments on securities held to maturity Maturities and principal payments on securities available for sale Proceeds from sale of securities held to maturity - Proceeds from sale of securities available for sale 8,838 Proceeds from redemption of Federal Home Loan Bank stock - Proceeds from the sale of other real estate owned 67 Net decrease in loans Purchase of bank owned life insurance ) - Proceeds from the sale of premises and equipment 26 - Purchases of premises and equipment ) ) Net cash provided by investing activities FINANCING ACTIVITIES: Net decreasein deposits ) ) Proceeds from new borrowings Repayments of borrowings - ) Proceeds from issuance of common stock - ) Proceeds from the exercise of stock options, including related tax benefits 38 - Cash dividends paid on preferred stock ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES: Cash: Interest paid $ $ Income taxes paid Noncash investing activities: Transfer of loans to other real estate owned The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 4 of 39 Unity Bancorp, Inc. Notes to the Consolidated Financial Statements (Unaudited) March 31, 2010 NOTE 1. Significant Accounting Policies The accompanying Consolidated Financial Statements include the accounts of Unity Bancorp, Inc. (the "Parent Company") and its wholly-owned subsidiary, Unity Bank (the "Bank" or when consolidated with the Parent Company, the "Company"), and reflect all adjustments and disclosures which are generally routine and recurring in nature, and in the opinion of management, necessary for a fair presentation of interim results.Unity Investment Services, Inc., a wholly-owned subsidiary of the Bank, is used to hold part of the Bank’s investment portfolio.Unity Participation Company, Inc., a wholly-owned subsidiary of the Bank, is used to hold part of the Bank’s loan portfolio.All significant intercompany balances and transactions have been eliminated in consolidation.Certain reclassifications have been made to prior period amounts to conform to the current year presentation, with no impact on current earnings.The financial information has been prepared in accordance with U.S. generally accepted accounting principles and has not been audited.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the statements of financial condition and revenues and expenses during the reporting periods.Actual results could differ from those estimates. The Company has evaluated subsequent events for potential recognition and/or disclosure through the date the consolidated financial statements included in this Quarterly Report on Form 10-Q were issued. Estimates that are particularly susceptible to significant changes relate to the determination of the allowance for loan losses.Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance for loan losses may be necessary based on changes in economic conditions.The interim unaudited consolidated financial statements included herein have been prepared in accordance with instructions for Form 10-Q and the rules and regulations of the Securities and Exchange Commission (“SEC”).The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results which may be expected for the entire year.As used in this Form 10-Q, “we” and “us” and “our” refer to Unity Bancorp, Inc., and its consolidated subsidiary, Unity Bank, depending on the context.Interim financial statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto for the year ended December 31, 2009, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Accounting Standards Codification The Financial Accounting Standards Board’s ("FASB") Accounting Standards Codification ("ASC") became effective on July1, 2009. At that date, the ASC became FASB’s officially recognized source of authoritative U.S. generally accepted accounting principles ("GAAP") applicable to all public and non-public non-governmental entities, superseding existing FASB, American Institute of Certified Public Accountants ("AICPA"), Emerging Issues Task Force ("EITF") and related literature. Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. All other accounting literature is considered non-authoritative. The switch to the ASC affects the way companies refer to U.S. GAAP in financial statements and accounting policies. Citing particular content in the ASC involves specifying the unique numeric path to the content through the Topic, Subtopic, Section and Paragraph structure. Stock Transactions The Company has incentive and nonqualified option plans, which allow for the grant of options to officers, employees and members of the Board of Directors.In addition, restricted stock is issued under the stock bonus program to reward employees and directors and to retain them by distributing stock over a period of time. Stock Option Plans Grants under the Company’s incentive and nonqualified option plans generally vest over 3 years and must be exercised within 10 years of the date of grant.The exercise price of each option is the market price on the date of grant.As of March 31, 2010, 1,520,529 shares have been reserved for issuance upon the exercise of options, 874,547 option grants are outstanding, and 643,223 option grants have been exercised, forfeited or expired, leaving 2,759 shares available for grant. No options were granted during the three months ended March 31, 2010 or 2009. FASB ASC Topic 718, “Compensation - Stock Compensation,” requires an entity to recognize the fair value of equity awards as compensation expense over the period during which an employee is required to provide service in exchange for such an award (vesting period). Compensation expense related to stock options totaled $52 thousand and $31 thousand for the three months ended March 31, 2010 and 2009, respectively.The related income tax benefit was approximately $21 thousand and $17 thousand for the three months ended March 31, 2010 and 2009, respectively. Transactions under the Company’s stock option plans for the three months ended March 31, 2010 are summarized in the following table: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in years) Aggregate Intrinsic Value Outstanding at December 31, 2009 $ $ Options granted - - Options exercised ) Options forfeited - - Options expired - - Outstanding at March 31, 2010 $ $ Exercisable at March 31, 2010 $ $ As of March 31, 2010, unrecognized compensation costs related to nonvested share-based compensation arrangements granted under the Company’s stock option plans totaled approximately $217 thousand.That cost is expected to be recognized over a weighted average period of 2.0 years. Page 5 of 39 The following table summarizes information about stock options outstanding at March 31, 2010: Options Outstanding Options Exercisable Range of Exercise Prices Shares Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Shares Exercisable Weighted Average Exercise Price $
